Citation Nr: 0526985	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of 
amputation of the right foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The appellant served on active duty from June 1955 to 
December 1958.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO initially denied this claim, in large part, because 
there was no record of treatment for a right foot disorder 
during active service, or in the years immediately following 
the appellant's discharge from active duty.  Further review 
of the service medical records, however, shows that the 
appellant reported to sick call for treatment of athlete's 
foot in August 1955.  Then, in April 1956, he was seen again 
at sick call, for treatment of athlete's foot with a thick, 
hypertrophic lesion.  There are no other recorded findings of 
a right foot skin disorder in the service medical records, 
but the appellant states that he experienced several 
athlete's foot infections during service.  

The appellant has testified that he did not seek treatment 
for athlete's foot after service until he reported for 
treatment with a Dr. G.  Dr. G.'s reports, dated from March 
1983 to May 1998, are now of record, and document a variety 
of right foot problems, including athlete's foot, severe 
dermatitis, hematomas, necrotic tissue, and ulcers.  
Additionally, an October 1983 report from Harper Hospital 
notes final diagnoses of tinea pedis with id reaction and 
obesity; findings within this report include comment that 
cultures of the right foot revealed the presence of fungus, 
as well as "strept" and staph with staphylococcus 
infection.  

There is no other medical evidence currently of record, but 
the appellant testified that in mid-1998, he had to have his 
right foot amputated because of his ongoing skin problems.  
Information of record reveals that in July 2003, the RO did 
attempt to procure recent treatment records (since 1998) from 
Dr. Z. at the Henry Ford Medical Center, but Dr. Z. did not 
respond to the RO's request.  In June 2005, the appellant 
testified before the undersigned that he also received 
treatment for five or six months at Receiving Hospital (the 
date of which is unclear from the record), and had his 
amputation performed at St. Joseph Hospital in Ann Arbor, 
Michigan, between June 1, 1998, and July 24, 1998.  

The Board finds that in light of the record of in-service 
treatment, the RO should attempt to obtain the appellant's 
current record of treatment as related to his right foot 
amputation, in order to ascertain whether the problems for 
which he was treated in service bear any relationship to the 
eventual need for amputation of his right foot in mid-1998.  
See 38 C.F.R. § 3.159(c)(1) (2004).

The Board further recommends that after the RO completes the 
aforementioned development of the record, it should determine 
whether to obtain a medical opinion or to afford the 
appellant a VA examination in order to ascertain whether 
there is an etiological relationship between the appellant's 
in-service right foot treatment and his mid-1998 right foot 
amputation.  See 38 C.F.R. § 3.159(c)(4) (2004).

Therefore, in order to give the appellant every consideration 
with respect to his appeal, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should contact the appellant 
in order to obtain complete contact 
information and his written consent to 
obtain his medical records for all post-
service treatment of his right foot, to 
include records from Receiving Hospital, 
as well as records from all medical 
providers who were involved with his mid-
1998 right foot amputation, to include 
St. Joseph's Hospital in Ann Arbor, 
Michigan.

The RO should thereafter take any 
necessary action to obtain such records 
of right foot treatment for the claims 
file.

2.  After the development requested in 
paragraph 1 is complete to the extent 
possible, the RO should decide whether to 
obtain a medical opinion or to afford the 
appellant a VA examination in order to 
ascertain whether there is any 
etiological relationship between his in-
service right foot treatment and the need 
for a right foot amputation in mid-1998.  
If the RO determines that an examination 
is warranted, then it should 
appropriately schedule the same, with 
claims file review, and notify the 
appellant and his representative of the 
date and location of this examination.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the appellant and his 
representative with a supplemental 
statement of the case, and also afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


